Rule 497(e) File Nos. 333-145333, 811-22105 Individual Retirement Bonus Product – Prospectus A Flexible Premium Variable Universal Life Insurance Policy Offered by Great-West Life & Annuity Insurance Company In connection with its COLI VUL-4 Series Account SUPPLEMENT Dated December 16, 2009 To the Prospectus dated May 1, 2009 Effective January 1, 2010, the name of the Putnam VT International New Opportunities Fund will be changed to the Putnam VT International Growth Fund. This change will be reflected on page 29 of your Prospectus. This Supplement must be accompanied by, or read in conjunction with the Prospectus dated May 1, 2009.Please keep this Supplement for future reference.
